United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604


                              August 14, 2001


                                    Before


                   Hon. RICHARD D. CUDAHY, Circuit Judge

                   Hon. JOHN L. COFFEY, Circuit Judge

                   Hon. FRANK H. EASTERBROOK, Circuit Judge


Nos. 99-3777, 99-3844, 99-3877 &
        00-4295

GREAT LAKES DREDGE & DOCK COMPANY,               Appeals from the
      Plaintiff, Counterdefendant-               United States District
      Appellee,                                  Court for the Northern
                                                 District of Illinois,
            v.                                   Eastern Division.

CITY   OFCHICAGO, et al.,                        No. 94 C 2579
        Defendants, Counterplaintiffs-           Joan B. Gottschall,
        Appellees,                               Judge.

            v.

COMMERCIAL UNION INSURANCE COMPANY, et al.,
      Defendants-Appellants.



.


                                    Order

     The opinion of this court issued on August 10, 2001, is
amended to include case number 99-3777.